DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 & 08/12/2020 have been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10, line 1 recites “at least e at least” should be corrected to “at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 20, the claim recites the limitation “computer readable medium”. The specification is silent on whether or not the computer readable medium is non-transitory tangible media or not. The broadest reasonable interpretation of claim 20 covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media and is therefore rejected as illegible subject matter under In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.

Allowable Subject Matter
Subject to the resolution of the 35 U.S.C. 101 set forth above, claims 1-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: claims 1, 14 and 10 recite, inter alia, “selecting a speed profile for controlling the speed of the motor vehicle, based on the received sensor information, the determined destination position, the determined trajectory, and the received obstacle data; for each obstacle located along the trajectory, determining at least one longitudinal control parameter of the motor vehicle for driving over the located obstacle; initiating at least partially automated movement of the motor vehicle along the trajectory from the starting position until reaching the destination position based on the selected speed profile and the one or more determined longitudinal control parameters; and automatically adjusting the trajectory and/or speed of the motor vehicle based on changes in the received sensor information”. The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661